         Case 1:17-cr-00548-PAC Document 91 Filed 04/22/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                       April 22, 2019




Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write pursuant to the Court’s order, dated April 12, 2019, regarding the transcript of
the second sidebar at the conference held on April 10, 2019. The Government has reviewed the
transcript of the second sidebar and has no objection to unsealing it or any requests for redaction.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 By:                /s/
                                                       Sidhardha Kamaraju / Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-6523 / 2420


cc: Defense Counsel (via ECF)
